56 N.Y.2d 663 (1982)
In the Matter of Civil Service Employees Association (Bernard Kramer), Appellant,
v.
State of New York, Respondent.
Court of Appeals of the State of New York.
Argued March 24, 1982.
Decided May 4, 1982.
George A. Roland for appellant.
Robert Abrams, Attorney-General (John Q. Driscoll and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (80 AD2d 970).